Title: To George Washington from William Heath, 30 March 1781
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     West point March 30. 1781.
                  
                  I am honored with yours of this date—shall communicate to the officers of the New York regiment the case your Excellency has been pleased to take for the relief of the regiment; which I hope will be effectual.
                  I thank your Excellency for your opinion respecting my expences on my journey to this place the last fall.  Am sorry that a remedy in the case of expences here does not rest with you: and must request, that as the common Guardian of the army you will be pleased to make such representations to the honorable the Congress, as you may think the case deserves; and that what may be done should have a retrospect to the winter past, which on many accounts, has been attended with peculiar circumstances.  It is a post of sufficient burden for any officer, without the addition of extra expence.
                  The very favorable manner in which your Excellency is pleased to rate my services, I feel most sensibly—it will animate me to strive to merit your future approbation.
                  I can only wish for abilities equal to my desire of rendering more essential services.  But it is a painful consideration to me, that the present situation of affairs are such as forbid me that short relaxation from business which local circumstances, and a winter’s close attention of mind, seem to point out as indispensibly necessary for health, as well as to prepare to pass the approaching campaign with decency of appearance, comfort and convenience to myself, and to afford some advice to those whose tender years require it, and on whose prosperity my future happiness in life much depends.  I ever reprobate the very idea of long furloughs or absence from duty.  Six years’ steady devotedness to the service of my country in arms, and under many discouragements, I trust, have sufficiently evidenced my attachment to her cause; but if her service requires her votaries to relinquish every attention to, or concern for dearest connections, it is a trial too severe for my breast; for I am ready to confess that my patriotism cannot, and because I think it ought not erase from my bosom, affection, and some attention to my friends, between whom, and my country, I have as their right, divided the warmest corner of my heart.  I shall, however, endeavour to exercise that philosophy which is in part the characteristic of an officer.  I have the honor to be With the greatest respect Your Excellency’s Most obedient servant
                  
                     W. Heath
                  
               